DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed April 29, 2021. Claims 1-2, 5-13 & 15-18 are pending. Claims 3-4 have been canceled. Claims 1 & 13 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus being configured to generate a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors simultaneously, and being configured to compare the measured stretching values with reference values so as to generate a pattern providing a comparison of the measured stretching values relative to the reference values” in claim 1. For example, the “apparatus” does not recite sufficient structure “to generate a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors simultaneously, and being configured to compare the measured stretching values with reference values so as to generate a pattern providing a comparison of the measured stretching values relative to the reference values” as claimed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-11 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2011/0208071) in view of Ebara et al. (US 2011/0077537) further in view of Tavori (US 5,724,025).   
claim 1, Lu et al. disclose an apparatus 1 for the non-invasive measurement of the blood flow (see at least par 0180) through a shunt of a patient (see at least par 0140-0141 & 0193), said apparatus 1 comprising: 
a bandage (i.e. entire substrate, see par 0020) configured to be worn by the patient (see at least fig. 1);
 	a plurality of sensors (11, 131) arranged at the bandage (i.e. entire substrate, see par 0020), the sensors (11, 131) being arranged in a multidimensional matrix 13 and being capable of measuring values resulting from a multidimensional pattern of skin 

    PNG
    media_image1.png
    379
    297
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    430
    media_image2.png
    Greyscale

stretching that is associated with oscillating variations in blood pressure and ultimately the blood flow through the shunt (see at least abstract; figs. 1-3 & 6; par 0007, 0020-0024, 0045-0047 & 0054-0060); 
the apparatus being configured to generate a spatio-temporal pattern of the
spatial stretching of a surface of the skin which reproduces the measured values of
the skin sensors (11, 131) simultaneously (see at least fig. 3 and par 0048).	
Lu et al. disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus comprising skin stretching sensors, the apparatus being configured to generate a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors simultaneously.
	However, Ebara et al. teach that it is known to provide an apparatus comprising skin stretching sensors 2 (i.e., the sensors 2 may be piezoresistive or piezoelectric 

    PNG
    media_image3.png
    144
    273
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    98
    232
    media_image4.png
    Greyscale

ceramic elements whose values change as a function of strain (displacement) or stress (pressure), respectively) (see at least abstract, figs. 2A-B, 3, 4A-B & 5, and par 0009 & 0024-0036); , the apparatus being configured to generate a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors 2 simultaneously (see at least figs. 4A-C and par 0037-0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Lu et al. with skin stretching sensors, the apparatus being configured to generate a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors simultaneously as taught by Ebara et al. since such a modification would amount to a simple substitution of one known element (i.e. the pressure sensors as taught by Lu et al.) for another (i.e. the piezoresistive elements as taught by Ebara et al.) to obtain predictable results such as detecting a stress or displacement (see at least par 0009 & 0026 of Ebara et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Lu et al. disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus, the apparatus being configured to compare the measured stretching values with reference values so as to generate a pattern providing a comparison of the measured stretching values relative to the reference values.
However, Tavori teaches that it is known to provide an apparatus, the apparatus and being configured to compare the measured values with reference values so as to generate a pattern providing a comparison of the measured values relative to the reference values (i.e. normal upper and lower values) (see at least abstract; figs. 1-4; col. 2, lines 46-67; col. 5, lines 40-64; col. 7, lines 31-43; col. 9, lines 5-13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Lu et al. as modified by Ebara et al., the apparatus being configured to compare the measured stretching values, as taught by Ebara et al., with reference values as taught by Tavori so as to generate a pattern providing a comparison of the measured stretching values relative to the reference values in order to determine whether the measured data and/or parameter are normal or abnormal.
In regards to claim 2, Lu et al. disclose an apparatus 1 wherein the matrix 13 is a two-dimensional matrix and the pattern is a two-dimensional pattern (see at least figs. 1-3; par 0023-0024).
In regards to claim 5, Lu et al. as modified by Ebara et al. discloses an apparatus, as described above, that fails to explicitly teach an apparatus further comprising sensors for detecting the heart activity of the patient. However, Tavori teaches that it is known to provide an apparatus comprising sensors for detecting the heart activity (i.e. heart electropotentials) of the patient (see at least abstract; figs. 1-4; col. 9, lines 16-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Lu et al. as modified by Ebara et al. further comprising sensors for detecting the heart activity of the patient as taught by Tavori in order to check the synchronization of the pulse wave with the heartbeat as is known in the art (see at least par 0058 of US 2011/0208073).
In regards to claim 6, Lu et al. as modified by Ebara et al. and Tavori disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus wherein the measured values are absolute values. However, since Lu et al. disclose a device that estimates the blood flow rate based on the pulse pressure difference, capacitance change, resistance change or resonant frequency change (see at least par 0021, 0023, 0056 & 0059-0060), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Lu et al. as modified by Ebara et al. and Tavori wherein the measured values are absolute values in order to rely on the magnitude of the pulse pressure difference, capacitance change, resistance change or resonant frequency change to estimate the blood flow rate.
In regards to claim 7, Lu et al. disclose an apparatus 1 further comprising an evaluation unit (11, 20, 21, 28) to process the measured values (see at least fig. 2; par 0022 & 0024).
In regards to claim 8, Lu et al. disclose an apparatus 1 further comprising a memory (22, 26, 27) to store the measured values (see at least fig. 2; par 0050-0051).
In regards to claim 9, Lu et al. as modified by Ebara et al. disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus wherein the evaluation unit is configured to compare the measured values with the reference values. However, Tavori teaches that it is known to provide an apparatus 10 wherein the evaluation unit 45 is configured to compare the measured values with the reference values (i.e. normal upper and lower values) (see at least abstract; figs. 1-4; col. 2, lines 46-67; col. 5, lines 40-64; col. 7, lines 31-43; col. 9, lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Lu et al. as modified by Ebara et al. wherein the evaluation unit is configured to compare the measured values with the reference values as taught by Tavori in order to determine whether the measured data and/or parameter are normal or abnormal.
In regards to claim 10, Lu et al. as modified by Ebara et al. disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus further comprising a transmission unit in communication with the evaluation unit configured to transmit the measured values or processed data to a receiver. However, Tavori teaches that it is known to provide an apparatus 10 further comprising a transmission unit 13 in communication with the evaluation unit 45 configured to transmit the measured values or processed data to a receiver (24, 40) (see at least abstract; figs. 1-4; col. 2, lines 46-67; col. 5, lines 40-64; col. 7, lines 31-43; col. 9, lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Lu et al. as modified by Ebara et al. further comprising a transmission unit in communication with the evaluation unit configured to transmit the measured values or processed data to a receiver as taught by Tavori in order to further process, analyze and/or store the data for more in-depth analysis.
In regards to claim 11, Lu et al. as modified by Ebara et al. disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus wherein the evaluation unit is arranged at the bandage. However, Tavori teaches that it is known to provide an apparatus wherein the evaluation unit 45 is arranged at the bandage (see at least abstract; figs. 1-4; col. 2, lines 46-67; col. 5, lines 40-64; col. 7, lines 31-43; col. 9, lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Lu et al. as modified by Ebara et al. wherein the evaluation unit is arranged at the bandage as taught by Tavori in order to preprocess and analyze the data prior to remote transmission thereof. 
In regards to claim 16, Lu et al. as modified by Ebara et al. disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus wherein the evaluation unit is arranged at the bandage. However, Tavori teaches that it is known to provide an apparatus wherein the evaluation unit 45 is arranged at the bandage (see at least abstract; figs. 1-4; col. 2, lines 46-67; col. 5, lines 40-64; col. 7, lines 31-43; col. 9, lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Lu et al. as modified by Ebara et al. wherein the evaluation unit is arranged at the bandage as taught by Tavori in order to preprocess and analyze the data prior to remote transmission thereof. 
In regards to claim 17, Lu et al. as modified by Ebara et al. disclose an apparatus, as described above, that fails to explicitly teach an apparatus wherein the transmission unit is configured for wireless transmission. However, Tavori teaches that it is known to provide an apparatus wherein the transmission unit 13 is configured for wireless transmission (see at least col. 5, lines 40-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Lu et al. as modified by Ebara et al. wherein the transmission unit is configured for wireless transmission as taught by Tavori in order to allow the measured data to be conveniently communicated to a remote device without the patient having to manually connect the device by way of a cable or through direct coupling to the remote device.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (‘195) in view of Ebara et al. (‘537), Tavori (‘025) further in view of Baker et al. (US 2008/0139953).
Lu et al. as modified by Ebara et al. and Tavori disclose an apparatus 1, as described above, that fails to explicitly teach an apparatus further comprising a Peltier element as an energy source. 
However, Baker et al. teach that it is known to provide an apparatus further comprising a Peltier element (i.e. Peltier device) as an energy source (see at least abstract; par 0094). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Lu et al. as modified by Ebara et al. and Tavori further comprising a Peltier element as an energy source as taught by Baker et al. in order to provide a viable long-term power solution for a patient-worn monitor. 
Claims 13, 15 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2011/0208071) in view of Ebara et al. (US 2011/0077537) further in view of Helenowski (US 4,548,516) further in view of Tavori (US 5,724,025).
In regards to claim 13, Lu et al. disclose a method for the non-invasive measurement of the blood flow of a patient, said method comprising:
providing an apparatus 1 for the non-invasive measurement of the blood flow (see at least par 0180) through a shunt of a patient (see at least par 0140-0141 & 0193), said apparatus 1 comprising: 
a bandage (i.e. entire substrate, see par 0020) configured to be worn by the patient (see at least fig. 1);
 	a plurality of sensors (11, 131) arranged at the bandage (i.e. entire substrate, see par 0020), the sensors (11, 131) being arranged in a multidimensional matrix 13 and being capable of measuring values resulting from a multidimensional pattern of skin 

    PNG
    media_image1.png
    379
    297
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    430
    media_image2.png
    Greyscale

stretching that is associated with oscillating variations in blood pressure and ultimately the blood flow through the shunt (see at least abstract; figs. 1-3 & 6; par 0007, 0020-0024, 0045-0047 & 0054-0060);
  applying a bandage (i.e. entire substrate, see par 0020) to the patient; and,
detecting a pattern of values of a skin stretching that is associated with oscillating variations in blood pressure and ultimately the blood flow, the values of the pattern being distributed over multidimensional matrix 13 (see at least abstract; figs. 1-3 & 6; par 0007, 0020-0024, 0045-0047 & 0054-0060);
generating a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin sensors (11, 131) simultaneously (see at least fig. 3 and par 0048).
Lu et al. disclose method, as described above, that fails to explicitly teach a method, as described above, that fails to explicitly teach a method comprising skin stretching sensors; and generating a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors simultaneously.
	However, Ebara et al. teach that it is known to provide a method comprising providing an apparatus including skin stretching sensors 2 (i.e., the sensors 2 may be 

    PNG
    media_image3.png
    144
    273
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    98
    232
    media_image4.png
    Greyscale

piezoresistive or piezoelectric ceramic elements whose values change as a function of strain (displacement) or stress (pressure), respectively) (see at least abstract, figs. 2A-B, 3, 4A-C & 5, and par 0009 & 0024-0036); and generating a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors 2 simultaneously (see at least figs. 4A-C and par 0037-0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Lu et al. with skin stretching sensors and generating a spatio-temporal pattern of the spatial stretching of a surface of the skin which reproduces the measured values of the skin stretching sensors simultaneously as taught by Ebara et al. since such a modification would amount to a simple substitution of one known element (i.e. the pressure sensors as taught by Lu et al.) for another (i.e. the piezoresistive elements as taught by Ebara et al.) to obtain predictable results such as detecting a stress or displacement (see at least par 0009 & 0026 of Ebara et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Lu et al. as modified by Ebara et al. disclose a method, as described above, that fails to explicitly teach a method, as described above, that fails to explicitly teach a method for the non-invasive measurement of the blood flow through a shunt of a patient.
However, Helenowski teaches that it is known to provide a method for the non-invasive measurement of the blood flow of a patient wherein the method is used for the non-invasive measurement of the blood flow through a shunt of a patient (see at least abstract; figs. 1-4; col. 1, lines 6-51; col. 2, lines 6-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Lu et al. as modified by Ebara et al. for the non-invasive measurement of the blood flow through a shunt of a patient as taught by Helenowski in order to determine the condition of the implanted shunts so as to avoid unnecessary surgery or certainly to be able to determine with specificity partial or complete clogging of the shunt (see at least col. 1, lines 6-15 of Helenowski).
Lu et al. as modified by Ebara et al. and Helenowski disclose a method, as described above, that fails to explicitly teach a method further comprising comparing the measured stretching values with reference values so as to generate a pattern providing a comparison of the measured stretching values relative to the reference values. 
However, Tavori teaches that it is known to provide a method further comprising comparing the measured values with reference values so as to generate a pattern providing a comparison of the measured values relative to the reference values (i.e. normal upper and lower values) (see at least abstract; figs. 1-4; col. 2, lines 46-67; col. 5, lines 40-64; col. 7, lines 31-43; col. 9, lines 5-13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Lu et al. as modified by Ebara et al. and Helenowski further comprising comparing the measured stretching values, as taught by Ebara et al., with reference values, as taught by Tavori so as to generate a pattern providing a comparison of the measured stretching values relative to the reference values in order to determine whether the measured data and/or parameter are normal or abnormal.
In regards to claim 15, Lu et al. as modified by Ebara et al. and Helenowski disclose a method, as described above, that fails to explicitly teach a method further comprising transmitting the measured values or processed data to a receiver. However, Tavori teaches that it is known to provide a method further comprising transmitting the measured values or processed data to a receiver (24, 40) (see at least abstract; figs. 1-4; col. 2, lines 46-67; col. 5, lines 40-64; col. 7, lines 31-43; col. 9, lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Lu et al. as modified by Ebara et al. and Helenowski further comprising transmitting the measured values or processed data to a receiver as taught by Tavori in order to further process, analyze and/or store the data for more in-depth analysis.
In regards to claim 18, Lu et al. as modified by Ebara et al. and Helenowski disclose a method, as descrived above, that fails to explicitly teach a method wherein the transmitting is wireless. However, Tavori teaches that it is known to provide a method wherein the transmitting is wireless (see at least col. 5, lines 40-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Lu et al. as modified by Ebara et al. and Helenowski wherein the transmitting is wireless as taught by Tavori in order to allow the measured data to be conveniently communicated to a remote device without the patient having to manually connect the device by way of a cable or through direct coupling to the remote device.
Response to Arguments
Applicant’s arguments with respect to claim(s) April 29, 2021 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791